COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER OF ABATEMENT

Appellate case name:        Gregorio Guerrero v. The State of Texas

Appellate case number:      01-13-00822-CR

Trial court case number: 69418

Trial court:                239th District Court of Brazoria County

        We are in receipt of an information sheet from the court reporter stating the record has
not been requested or paid for and the appellant is not appealing as indigent. We note in the
clerk’s record that Guerrero requested in his notice of appeal that he be found indigent and
counsel be appointed for purposes of appeal. This Court has no jurisdiction to appoint appellant
counsel in criminal cases.

        As such, we abate this appeal and remand the case to the trial court for a hearing at which
appellant and trial counsel shall be present in person. 1 The court coordinator of the trial court
shall set a date for said hearing and notify the parties, including appellant. We direct the trial
court to make appropriate written findings of fact and conclusions of law and to execute any
necessary orders on these issues:

           1) Whether appellant still wishes to pursue this appeal;
           2) If so, whether to allow trial counsel to withdraw;
           3) Whether appellant is now indigent and entitled to appointed counsel; and, if
              indigent,
                  a. appoint counsel on appeal, and
                  b. order the court reporter to file the reporter’s record with this Court at no
                      cost to appellant;
           4) If appellant is not indigent:
                  a. whether he has retained an attorney to file a brief, and, if so, obtain the


1      If appellant is now incarcerated, he may appear by closed video teleconference. Any such teleconference
       must use a closed-circuit video teleconferencing system that provides for a simultaneous compressed full
       motion video and interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney representing the
       State.
                    name, address, and telephone number of retained counsel;
                b. if appellant has not retained counsel, the trial court shall admonish
                    appellant of the dangers and disadvantages of self-representation, and
                        i. determine whether appellant is knowingly and intelligently
                            waiving his right to counsel; or,
                       ii. if appellant does not wish to proceed pro se, provide a deadline by
                            which appellant must hire an attorney.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (f); Oliver v. State, 872 S.W.2d 713, 716 (Tex.
Crim. App. 1994); Minjares v. State, 577 S.W.2d 222, 224 (Tex. Crim. App. 1978); cf. TEX.
CODE CRIM. PROC. ANN. art. 1.051(g).

        The trial court shall have a court reporter, or court recorder, record the hearing and file
the reporter’s record with the Court no later than 30 days from the date of this order.
Additionally, the trial court’s findings and recommendations and any orders issued pursuant to
this hearing shall be included in a supplemental clerk’s record and filed in this Court no later
than 30 days from the date of this order. If the hearing is conducted by video teleconference, a
certified electronic copy of the hearing shall be filed in this Court no later than 30 days from the
date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court.

       It is so ORDERED.



Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: April 17, 2014